
	
		I
		111th CONGRESS
		1st Session
		H. R. 1549
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Slaughter (for
			 herself, Mr. Tierney,
			 Mr. Honda,
			 Mr. Van Hollen,
			 Mr. Hinchey,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Ms. Zoe Lofgren of California,
			 Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. DeFazio,
			 Mr. Wexler,
			 Mr. George Miller of California,
			 Mr. Frank of Massachusetts,
			 Mr. Farr, Ms. DeLauro, Mr.
			 Sherman, Mr. Connolly of
			 Virginia, Mr. Stark,
			 Mrs. Maloney,
			 Mr. Jackson of Illinois,
			 Mr. Brady of Pennsylvania, and
			 Ms. Kilroy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  preserve the effectiveness of medically important antibiotics used in the
		  treatment of human and animal diseases.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Preservation of Antibiotics for Medical Treatment Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Proof of safety of critical antimicrobial animal
				drugs.
					Sec. 5. Committee hearings on implementation.
				
			2.FindingsThe Congress finds that—
			(1)(A)in January 2001, a Federal interagency task
			 force released an action plan to address the continuing decline in
			 effectiveness of antibiotics against common bacterial infections, referred to
			 as antibiotic resistance;
				(B)the task force determined that
			 antibiotic resistance is a growing menace to all people and poses a serious
			 threat to public health; and
				(C)the task force cautioned that if
			 current trends continue, treatments for common infections will become
			 increasingly limited and expensive, and, in some cases, nonexistent;
				(2)antibiotic
			 resistance, resulting in a reduced number of effective antibiotics, may
			 significantly impair the ability of the United States to respond to terrorist
			 attacks involving bacterial infections or a large influx of hospitalized
			 patients;
			(3)(A)any overuse or misuse of antibiotics
			 contributes to the spread of antibiotic resistance, whether in human medicine
			 or in agriculture; and
				(B)recognizing the public health threat
			 caused by antibiotic resistance, Congress took several steps to curb antibiotic
			 overuse in human medicine through amendments to the
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) made by section 102 of the Public Health Threats and Emergencies
			 Act (Public Law 106–505, title I; 114 Stat. 2315), but has not yet addressed
			 antibiotic overuse in agriculture;
				(4)in a March 2003
			 report, the National Academy of Sciences stated that—
				(A)a decrease in
			 antimicrobial use in human medicine alone will have little effect on the
			 current situation; and
				(B)substantial
			 efforts must be made to decrease inappropriate overuse in animals and
			 agriculture;
				(5)(A)an estimated 70 percent of the antibiotics
			 and other antimicrobial drugs used in the United States are fed to farm animals
			 for nontherapeutic purposes, including—
					(i)growth promotion; and
					(ii)compensation for crowded,
			 unsanitary, and stressful farming and transportation conditions; and
					(B)unlike human use of antibiotics, these
			 nontherapeutic uses in animals typically do not require a prescription;
				(6)(A)large-scale, voluntary
			 surveys by the Department of Agriculture’s Animal and Plant Health Inspection
			 Service in 1999, 2001, and 2006 revealed that 84 percent of grower-finisher
			 swine farms, 83 percent of cattle feedlots, and 84 percent of sheep farms
			 administer antimicrobials in the feed or water for health or growth promotion
			 reasons, and many of the antimicrobials identified are identical or closely
			 related to drugs used in human medicine, including tetracyclines, macrolides,
			 Bacitracin, penicillins, and sulfonamides; and
				(B)these drugs are used in people to
			 treat serious diseases such as pneumonia, scarlet fever, rheumatic fever,
			 venereal disease, skin infections, and even pandemics like malaria and plague,
			 as well as bioterrorism agents like smallpox and anthrax;
				(7)many scientific studies confirm that the
			 nontherapeutic use of antibiotics in agricultural animals contributes to the
			 development of antibiotic-resistant bacterial infections in people;
			(8)(A)the periodical entitled
			 Clinical Infectious Diseases published a report in June 2002,
			 based on a 2-year review by experts in human and veterinary medicine, public
			 health, microbiology, biostatistics, and risk analysis, of more than 500
			 scientific studies on the human health impacts of antimicrobial use in
			 agriculture; and
				(B)the report recommended that
			 antimicrobial agents should no longer be used in agriculture in the absence of
			 disease, but should be limited to therapy for diseased individual animals and
			 prophylaxis when disease is documented in a herd or flock;
				(9)the United States
			 Geological Survey reported in March 2002 that—
				(A)antibiotics were
			 present in 48 percent of the streams tested nationwide; and
				(B)almost half of the
			 tested streams were downstream from agricultural operations;
				(10)an April 1999
			 study by the General Accounting Office concluded that resistant strains of 3
			 microorganisms that cause food-borne illness or disease in humans—Salmonella,
			 Campylobacter, and E. coli—are linked to the use of antibiotics in
			 animals;
			(11)epidemiological research has shown that
			 resistant Salmonella and Campylobacter infections are associated with increased
			 numbers of ill patients and bloodstream infections, and increased death;
			(12)(A)in January 2003, Consumer Reports published
			 test results on poultry products bought in grocery stores nationwide showing
			 disturbingly high levels of Campylobacter and Salmonella bacteria that were
			 resistant to antibiotics used to treat food-borne illnesses;
				(B)the Food and Drug Administration’s National
			 Antimicrobial Resistance Monitoring System routinely finds that retail meat
			 products are contaminated with bacteria resistant to antibiotics important in
			 human medicine including the foodborne pathogens Campylobacter and Salmonella;
			 and
				(C)in
			 December 2007, the USDA issued a fact sheet on the recently recognized link
			 between antimicrobial drug use in animals and the Methicillin Resistant
			 Staphylococcus Aureas (MRSA) infections in humans;
				(13)in October 2001,
			 the New England Journal of Medicine published an editorial urging a ban on
			 nontherapeutic use of medically important antibiotics in animals;
			(14)in 1998, the
			 National Academy of Sciences noted that antibiotic-resistant bacteria generate
			 a minimum of $4,000,000,000 to $5,000,000,000 in costs to United States society
			 and individuals yearly;
			(15)the American
			 Medical Association, the American Public Health Association, the National
			 Association of County and City Health Officials, and the National Campaign for
			 Sustainable Agriculture are among the more than 300 organizations representing
			 health, consumer, agricultural, environmental, humane, and other interests that
			 have supported enactment of legislation to phase out nontherapeutic use in farm
			 animals of medically important antibiotics;
			(16)the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.)—
				(A)requires that all
			 drugs be shown to be safe before the drugs are approved; and
				(B)places the burden
			 on manufacturers to account for health consequences and prove safety;
				(17)(A)the Food and Drug Administration recently
			 modified the drug approval process for antibiotics to recognize the development
			 of resistant bacteria as an important aspect of safety;
				(B)however, most antibiotics currently
			 used in animal production systems for nontherapeutic purposes were approved
			 before the Food and Drug Administration began giving in-depth consideration to
			 resistance during the drug-approval process; and
				(C)the Food and Drug Administration has
			 not established a schedule for reviewing those existing approvals;
				(18)certain
			 non-routine uses of antibiotics in animal agriculture are legitimate to prevent
			 animal disease; and
			(19)(A)an April 2004 study by
			 the General Accounting Office concluded that Federal agencies do not collect
			 the critical data on antibiotic use in animals that they need to support
			 research on human health risks; and
				(B)the report recommends that the
			 Department of Agriculture and the Department of Health and Human Services
			 develop and implement a plan to collect data on antibiotic use in
			 animals.
				3.PurposeThe purpose of this Act is to preserve the
			 effectiveness of medically important antibiotics used in the treatment of human
			 and animal diseases by reviewing the safety of certain antibiotics for
			 nontherapeutic purposes in food-producing animals.
		4.Proof of safety
			 of critical antimicrobial animal drugs
			(a)DefinitionsSection
			 201 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321) is amended by adding at the end the
			 following:
				
					(rr)Critical antimicrobial animal
				drugThe term critical antimicrobial animal drug
				means a drug that—
					(1)is intended for
				use in food-producing animals; and
					(2)is composed wholly
				or partly of—
						(A)any kind of
				penicillin, tetracycline, macrolide, lincosamide, streptogramin,
				ami­no­gly­co­side, or sulfonamide; or
						(B)any other drug or
				derivative of a drug that is used in humans or intended for use in humans to
				treat or prevent disease or infection caused by microorganisms.
						(ss)Nontherapeutic
				useThe term nontherapeutic use, with respect to a
				critical antimicrobial animal drug, means any use of the drug as a feed or
				water additive for an animal in the absence of any clinical sign of disease in
				the animal for growth promotion, feed efficiency, weight gain, routine disease
				prevention, or other routine
				purpose.
					.
			(b)Applications
			 pending or submitted after enactmentSection 512(d)(1) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360b(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)in subparagraph
			 (H), by striking or at the end;
					(B)by redesignating
			 subparagraph (I) as subparagraph (J); and
					(C)by inserting after
			 subparagraph (H) the following:
						
							(I)with respect to a
				critical antimicrobial animal drug or a drug of the same chemical class as a
				critical antimicrobial animal drug, the applicant has failed to demonstrate
				that there is a reasonable certainty of no harm to human health due to the
				development of antimicrobial resistance that is attributable, in whole or in
				part, to the nontherapeutic use of the drug;
				or
							; and
					(2)in the second
			 sentence, by striking (A) through (I) and inserting (A)
			 through (J).
				(c)Phased
			 elimination of nontherapeutic use in animals of critical antimicrobial animal
			 drugs important for human healthSection 512 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360b) is amended by adding at the end the following:
				
					(q)Phased
				elimination of nontherapeutic use in animals of critical antimicrobial animal
				drugs important for human health
						(1)ApplicabilityThis
				subsection applies to the nontherapeutic use in a food-producing animal of a
				drug—
							(A)(i)that is a critical antimicrobial animal
				drug; or
								(ii)that is of the same chemical class
				as a critical antimicrobial animal drug; and
								(B)(i)for which there is in
				effect an approval of an application or an exemption under subsection (b), (i),
				or (j) of section 505; or
								(ii)that is otherwise marketed for
				use.
								(2)WithdrawalThe
				Secretary shall withdraw the approval of a nontherapeutic use in food-producing
				animals described in paragraph (1) on the date that is 2 years after the date
				of enactment of this subsection unless—
							(A)before the date
				that is 2 years after the date of the enactment of this subsection, the
				Secretary makes a final written determination that the holder of the approved
				application has demonstrated that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use of the drug;
				or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination under this subsection, with respect to a risk analysis of the
				drug conducted by the Secretary and other relevant information, that there is a
				reasonable certainty of no harm to human health due to the development of
				antimicrobial resistance that is attributable in whole or in part to the
				nontherapeutic use of the drug.
							(3)ExemptionsExcept
				as provided in paragraph (5), if the Secretary grants an exemption under
				section 505(i) for a drug that is a critical antimicrobial animal drug, the
				Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the critical antimicrobial animal drug, or of a drug
				in the same chemical class as the critical antimicrobial animal drug, as of the
				date that is 2 years after the date on which the Secretary grants the
				exemption.
						(4)ApprovalsExcept
				as provided in paragraph (5), if an application for a drug that is a critical
				antimicrobial animal drug is submitted to the Secretary under section 505(b),
				the Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the critical antimicrobial animal drug, or of a drug
				in the same chemical class as the critical antimicrobial animal drug, as of the
				date that is 2 years after the date on which the application is submitted to
				the Secretary.
						(5)ExceptionParagraph
				(3) or (4), as the case may be, shall not apply if—
							(A)before the date on
				which approval would be rescinded under that paragraph, the Secretary makes a
				final written determination that the holder of the application for the approved
				nontherapeutic use has demonstrated that there is a reasonable certainty of no
				harm to human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use in the
				food-producing animal of the critical antimicrobial animal drug; or
							(B)before the date
				specified in subparagraph (A), the Secretary makes a final written
				determination under this subsection, with respect to a risk analysis of the
				critical antimicrobial animal drug conducted by the Secretary and any other
				relevant information, that there is a reasonable certainty of no harm to human
				health due to the development of antimicrobial resistance that is attributable
				in whole or in part to the nontherapeutic use of the
				drug.
							.
			5.Committee hearings on
			 implementation
			(a)In
			 generalThe Committee on
			 Energy and Commerce of the House of Representatives and the Committee on Energy
			 of the Senate shall each hold a hearing on the implementation by the
			 Commissioner of Food and Drugs of section 512(q) of the Federal Food, Drug, and
			 Cosmetic Act, as added by section 4 of this Act.
			(b)Exercise of
			 rulemaking authoritySubsection (a) is enacted—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and Senate, and, as such,
			 they shall be considered as part of the rules of the House or Senate (as the
			 case may be), and such rules shall supersede any other rule of the House or
			 Senate only to the extent that rule is inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to the procedure in such House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the House or
			 Senate.
				
